Citation Nr: 1210979	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-38 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985, from April 1986 to April 1989, from March 1990 to October 1990, and from May 2002 to January 2003.  The Veteran also served in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's petition to reopen a claim of entitlement to service connection for PTSD.

In June 2009 the Veteran testified before a Decision Review Officer at a hearing at the RO; a transcript of the hearing is of record.

In August 2011 the Board reopened the claim for service connection and remanded the claim for further development.  At that time the Board also recharacterized the issue as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The development has been completed and the case is before the Board for final review.

In February 2012 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal that was not accompanied by a written statement waiving RO jurisdiction for this evidence.  However, given the fully favorable decision of the Board in this matter, referral of the new evidence to the RO for consideration is unnecessary.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

Competent and credible medical and lay evidence reflects that a dysthymic disorder is related to events during military service.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's favor, the criteria for establishing service connection for dysthymic disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010). 

The Board has reviewed all of the medical and lay evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a psychiatric disorder, originally claimed as PTSD, as a result of his experiences during a rotation at a burn center while training as a physical therapist in 1990 and as a result of his experiences as a nurse in the field in Kuwait in 2002.

The Board notes that the Veteran's service treatment records from his first period of service are unavailable, and records from his last period of service appear to be incomplete.  The Board is mindful that in a case such as this VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992).  The Board also notes that in November 2004 the Veteran denied a past psychiatric history and reported experiencing symptoms of a psychiatric disorder upon return from Kuwait. 

Available service treatment records were entirely silent for any complaints, findings, or reference to any psychiatric problems.  A December 2002 separation medical examination report documented normal psychiatric findings on clinical evaluation, and in an accompanying report of medical history he denied ever having psychiatric symptoms or counseling.

His DD Form 214 from his third period of service (in 1990) shows that he completed physical therapy training courses and served as a physical therapy specialist.  His DD Form 214 from his final period of active duty service confirms that he served in Kuwait from June to October 2002 and from November to December 2002.  His listed military specialty included health care specialist and medical NCO.  Service records do not reflect, nor does the Veteran contend, that he participated in combat.

In a post-service VA mental health record dated in November 2004, the Veteran reported that since returning from Kuwait he had noticed increased difficulty with people, irritability, occasional nightmares from Kuwait and dreams of burn victims from a prior deployment, a 100-pound weight gain, a desire for more interpersonal space, emotional distance from his family, no longer wanting to go out or socialize, and increased nervousness with any confrontations.  He denied a history of depression, other psychiatric symptoms, or past treatment.  The assessment was PTSD.

In an initial VA primary care note dated in December 2004, a depression screen was positive, and the assessment included PTSD/depression - anxiety attacks.  Subsequently, he participated in one mental health therapy session with a VA social worker, but did not return for other sessions, and his case was closed in January 2005.

In June 2009 the Veteran testified that he now has nightmares approximately twice a month about his experiences in 1990 caring for severely burned and disfigured Desert Storm soldiers while rotating twice through the burn center in San Antonio in physical therapy school.  He also stated that in his duties as a nurse in Kuwait, he cared for a soldier who was smashed by a dumpster and that he now has some nightmares about experiences in Kuwait.  He described current difficulty being around crowds and dealing with noise.  He stated that he works as a licensed practical nurse for a state agency.

A September 2009 private treatment record reflects that an orthopedic surgeon discussed operative and nonoperative treatment alternatives for a left foot Lisfranc fracture dislocation.

The Veteran was afforded a VA PTSD examination in June 2010.  The examiner reviewed the claims file, conducted a detailed interview of the Veteran, and performed a mental status examination.  Among the Veteran's reported symptoms, he described feeling sad most of the time and feeing "bad about his life," particularly due to his articulated need for foot surgery.  The examiner remarked that the Veteran was cooperative and appeared to be a credible historian.  The impression was dysthymic disorder.  The examiner explained that the Veteran's symptoms did not meet the full diagnostic criteria for PTSD and that his symptoms of anxiety did not meet the criteria for a disorder because they were within the normal range.  The examiner opined that the Veteran's symptoms of depression were less likely as not caused by his experiences in military service.  Instead, the examiner believed that the Veteran's functional difficulties appeared to center on social functioning, such as very little social interactions and difficulty participating in social outings with his family and difficulty tolerating crowds and noise.

The Board's August 2011 decision, which reopened and remanded the present claim, also granted service connection for degenerative joint disease of the left foot tarsometatarsal joint (Lisfranc fracture), and a January 2012 rating action implemented that decision, assigning a 10 percent rating effective October 30, 2009.

In February 2012 the Veteran reiterated the changes he had since returning from Kuwait, including nightmares, avoiding crowds and family functions, and feeling depressed, and he submitted a September 2011 private treatment record showing that he agreed to a trial of Wellbutrin for his depression.  He described anhedonia and feeling like he was living for his children.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's current dysthymic disorder is related to events during military service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's account of feeling depressed after returning from Kuwait and beginning to have some nightmares about his rotations on a burn unit during his third period of service is generally consistent and generally corroborated by his separation records from his last two periods of service.  In addition, the difficulties in social functioning identified by the June 2010 VA examiner are among the same symptoms or problems that the Veteran first described to a VA mental health provider in November 2004.  Moreover, during the June 2010 VA examination, the Veteran attributed some of his current depression symptoms to his left foot disability, which was subsequently service connected.  In reaching its decision, the Board also has taken into account the opinion provided by the VA examiner in June 2010, but finds that the evidence in its entirety is in equipoise as to whether a chronic psychiatric condition, now diagnosed as a dysthymic disorder, had its origins in the Veteran's period of military service. Accordingly, service connection for a dysthymic disorder is warranted.






ORDER

Entitlement to service connection for a dysthymic disorder is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


